Citation Nr: 9909056	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-09 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Waiver of recovery of loan guaranty indebtedness.



INTRODUCTION

The veteran had active service from February 1986 to May 
1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a regional office (RO) 
decision of the Committee on Waivers and Compromises 
(Committee) dated in August 1993, which denied waiver of 
recovery of loan guaranty indebtedness in the calculated 
amount of $19,671.05, on the basis that bad faith had been 
shown in the creation of the overpayment.  In June 1997, the 
Board determined that waiver of recovery of loan guaranty 
indebtedness was not precluded because of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
The Board also remanded the issue of waiver of recovery of 
the indebtedness for initial consideration of whether it 
would be against equity and good conscience to require 
repayment of the indebtedness.  

The Board notes that the validity of the loan guaranty 
indebtedness is not in dispute.  See Carlson v. Derwinski, 1 
Vet. App. 144 (1992); Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Additionally, there was no transfer by the veteran 
of the property subject to the Department of Veterans Affairs 
(VA) loan guaranty prior to default, warranting consideration 
of a retroactive release of liability.  See 38 U.S.C.A. 
§ 3713(b) (West 1991); 38 C.F.R. § 36.4323(g) (1993); 
Schaper, 1 Vet. App. at 432.


REMAND

In accordance with the prior remand, the RO sent a letter to 
the veteran in November 1997 requesting that the veteran 
provide documentation from the multiple listing agency, 
including any and all realtors with which he had listed the 
property at issue in this case.  The RO also asked the 
veteran to fill out and return a Financial Status Report, VA 
Form 20-5655, with any supporting documentation regarding his 
income and expenses.  However, no additional evidence or 
information was received from the veteran.  

Review of the record discloses that the RO's November 1997 
letter was sent to "[redacted] Road."  That was the 
address provided by the veteran in a letter received in 
February 1995. However, a VA Form 119 (Report of Contact) 
dated in May 1995 shows that the veteran's address was 
"[redacted] Avenue."  Thus, the letter to the veteran 
requesting information which is pertinent and important to 
the issue on appeal was not sent to the last address of 
record.  Under the circumstances, the Board finds that 
another remand is warranted in order to ensure due process.  

Additionally, while a supplemental statement of the case was 
issued in November 1997, it did not include citation to 
38 C.F.R. § 1.965(a) (1998) as requested in the remand.  In 
accordance Stegall v. West, 11 Vet. App. 268 (1998), another 
supplemental statement of the case should be issued.  

While the Board regrets the delay involved in remanding this 
case again, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
For that reason and to ensure due process, the case is 
REMANDED for the following action: 


1.  The RO should send all correspondence 
to the veteran to his last address of 
record.  

2.  In connection with the equity and good 
conscience factor involving the relative 
degree of fault, the veteran should be 
asked to provide documentation from the 
multiple listing agency to support his 
contention that he had the subject 
property listed with a realtor after his 
default.  

3.  The RO should request that the veteran 
fill out and return a Financial Status 
Report, VA Form 20-5655, with any 
supporting documentation regarding income 
and expenses felt to be indicated by the 
circumstances.

4.  Thereafter, the case should be 
referred to the Committee on Waivers and 
Compromises for a determination as to 
whether or not collection of the debt 
would be against the principles of equity 
and good conscience, as outlined in 
38 C.F.R. § 1.965(a).  Supporting analysis 
and explanation must be provided.  Any 
additional development that the Committee 
believes is necessary for such a 
determination should be undertaken prior 
to a decision.  

5.  If additional evidence is obtained and 
the decision remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case, which 
includes citation to 38 C.F.R. § 1.965(a), 
and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

